UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6330



In Re:   WILLIAM MARK JOHNSON,

                                                          Petitioner.



           On Petition for Writ of Mandamus.   (CA-99-14)


Submitted:   April 22, 2002                    Decided:   May 1, 2002


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Mark Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On February 22, 2002, William Mark Johnson filed a petition

for a writ of mandamus asking this court to direct the district

court to enter a ruling in his 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001) petition filed in November 1998 and transferred to the

United States District Court for the Northern District of West

Virginia on February 22, 1999.       Although little action occurred in

the months following the transfer of the § 2254 petition, the

district court issued an order on March 13, 2002, treating the

respondent’s motion to dismiss as a motion for summary judgment and

ordering Johnson to respond in thirty days. Because of this recent

activity, we find no unreasonable delay at present. Thus, mandamus

relief is not warranted.      Accordingly, although we grant Johnson’s

motion to proceed on appeal in forma pauperis, we deny his petition

for a writ of mandamus.      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2